Exhibit 10.1
 
UNIT PURCHASE AGREEMENT

BY AND AMONG
 
CAMP NINE, INC.




AND


THE PURCHASERS PARTY HERETO


June 10, 2014
 
 
-1-

--------------------------------------------------------------------------------

 


SCHEDULES AND EXHIBITS
TO
UNIT PURCHASE AGREEMENT
DISCLOSURE SCHEDULES
 
Schedule 3.1
Foreign Jurisdictions
Schedule 3.2
Subsidiaries
Schedule 3.5
Filings, Consents and Approvals
Schedule 3.7
Capitalization
Schedule 3.9
Absence of Changes
Schedule 3.10.1
Material Contracts
Schedule 3.10.4
Required Consents
Schedule 3.10.6
Acquisition Transactions
Schedule 3.11
Absense of Changes
Schedule 3.12
Title to properties and Assets; Liens
Schedule 3.13.1
Owned Intellectual Property and Licensed Intellectual Property
Schedule 3.13.3
Outstanding Options or Rights to Acquire Intellectual Property
Schedule 3.13.4
Alleged Violations of Intellectual Property Rights
Schedule 3.13.10
Infringement of Intellectual Property Rights
Schedule 3.14
Compliance
Schedule 3.15
Litigation
Schedule 3.16
Tax Returns and Payments
Schedule 3.17.1
Employees
Schedule 3.17.2
Employee Claims
Schedule 3.18.1
Employee Benefit Plans
Schedule 3.18.2
Compliance with ERISA and the Code
Schedule 3.20
Leased Real Property
Schedule 3.21.1
Material Collaborators
Schedule 3.21.2
Material Suppliers
Schedule 3.23.2
Clinical Studies, Tests and Trials
Schedule 3.23.3
FDA, Government and Other Regulatory Correspondence
Schedule 3.23.10
FDA, Government and Other Regulatory Action Notice
Schedule 3.29
Insurance
   
EXHIBITS
     
Exhibit A
Schedule of Purchasers
Exhibit B-1
Form of A Warrant
Exhibit B-2
Form of B Warrant
Exhibit C
Form of Legal Opinion
Exhibit D
Form of 2014 Investor Rights Agreement



 
-2-

--------------------------------------------------------------------------------

 
 
CAMP NINE, INC.
 
UNIT PURCHASE AGREEMENT


THIS UNIT PURCHASE AGREEMENT (the “Agreement”) is entered into on June 10, 2014
by and among Camp Nine, Inc., a Nevada corporation  (the “Company”) and the
purchasers identified on Exhibit A on the date hereof (which purchasers are
hereinafter collectively referred to as the “Purchasers” and each individually
as, a “Purchaser”).
 
BACKGROUND


A.           Unless otherwise defined in this Agreement, capitalized terms used
in this Agreement shall have the respective meanings ascribed to such terms in
Section 9.
 
B.           The Company has authorized a total of 100,000,000 shares,
consisting of: (1) 90,000,000 shares of Common Stock, par value $0.001 per share
(the “Common Stock”),  and (2) 10,000,000 shares of preferred stock, par value
$0.001 per share, of which 3,500,000 shares are designated as Class A
Convertible Preferred Stock (the “Series A Preferred Stock”).
 
C.           Each Purchaser desires to purchase units (“Units”) of securities of
the Company on the terms and conditions set forth herein.
 
D.           The Company desires to issue and sell the Units to each Purchaser
in one or more closings (each a “Closing” and collectively the “Closings”) as
set forth herein.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
 
1.           AGREEMENT TO SELL AND PURCHASE.
 
1.1.           Authorization of Shares and Warrants.  The board of directors of
the Company has authorized the sale of up to 100 Units, with each Unit
consisting of 66,666 shares of Common Stock and warrants (the “Warrants”)
consisting of (a) an A Warrant to purchase 66,666 shares of Common Stock at an
exercise price of $1.50 per share for a period of 120 days following the Final
Closing, and (b) a B Warrant to purchase 33,333 shares of Common Stock at an
exercise price of $2.25 per share for a period of 5 years following the Final
Closing, (the “Warrant Shares” and together with the Units, the shares of Common
Stock, the Warrants and the Warrant Shares, collectively the “Securities”).
 
1.2.           Initial Sale and Purchase of Units.  Subject to the terms and
conditions hereof, and in reliance upon the representations, warranties and
covenants contained herein, at the Initial Closing, the Company shall issue and
sell to each Purchaser, and each Purchaser shall purchase from the Company, the
number of Units set forth opposite such Purchaser’s name on Exhibit A under the
“Initial Units”  column, at a purchase price of $100,000 per Unit (subject to
appropriate and proportionate adjustment for stock dividends payable in shares
of, stock splits and other subdivisions and combinations of, and
recapitalizations and like occurrences with respect to, the Common Stock, the
“Per Unit Purchase Price”).  The minimum purchase price by each Purchaser is one
Unit, unless the Company and the Placement Agent agree, in their mutual
discretion, to allow a Purchaser to purchase a partial Unit.
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.3.           Subsequent Sales and Purchases of Units.  Subject to the terms
and conditions hereof, and in reliance upon the representations, warranties and
covenants contained herein, at each subsequent Closing, the Company shall issue
and sell to each Purchaser who is identified as a “Subsequent Closing Purchaser”
on Exhibit A (each, a “Subsequent Closing Purchaser”), and each Subsequent
Closing Purchaser shall purchase from the Company, the number Units set forth
opposite such Purchaser’s name on Exhibit A at the Per Unit Purchase Price.
 
1.4.           Issuance of Warrants.  The Warrants shall be in form and
substance substantially the same as the form of A Warrant in Exhibit B-1 and the
form of B Warrant in Exhibit B-2.
 
2.           CLOSINGS, DELIVERY AND PAYMENT.
 
2.1.           Initial Closing.  Subject to the conditions set forth in Section
5, the initial closing of the sale and purchase of the Units (the “Initial
Closing”), shall take place electronically on such date and at such time as is
agreed between the Company and the Placement Agent, in no event later than July
31, 2014, which date may be extended by the Company and the Placement Agent in
their mutual discretion, to a date no later than September 1, 2014 without
further notice to investors (the “Initial Closing Date”).  The Units sold at the
Initial Closing are sometimes referred to herein as “Initial Units.”
 
2.2.           Subsequent Closings.  Subject to the conditions set forth in
Section 5, each Subsequent Closing shall take place electronically on such date,
up to and including July 31, 2014 (subject to the right of the Company and the
Placement to extend the offering, in their mutal discretion, to a date no later
than September 1, 2014), as the Company and the Placement Agent may designate
(each a “Subsequent Closing Date”).  Subject to the foregoing, at Subsequent
Closings, the Company may sell in the aggregate up to the authorized number of
Units less the number of Units sold in all prior Closings up to a maximum of 100
Units.  The Units sold at the Subsequent Closings are sometimes referred to
herein as “Subsequent Units.”
 
2.3.           Delivery; Payment.  At each Closing, subject to the terms and
conditions hereof, the Company will deliver to the Purchasers certificates
representing the number of shares of Common Stock and corresponding Warrants to
be purchased at such Closing by the Purchasers or the Subsequent Closing
Purchasers, as the case may be, against payment of the full amount of the
Purchase Price therefor in cash by wire transfer of immediately available
funds.  Unless otherwise requested by any Purchaser, each Purchaser will receive
at such Closing, one (1) certificate registered in its name representing the
shares of Common Stock included in the Units purchased by such Purchaser and one
(1) A Warrant and one (1) B Warrant for each Unit purchased by such Purchaser or
Subsequent Closing Purchaser, as the case may be, at such Closing.  The Company
and the Placement Agent, in their mutual discretion, may allow a Purchaser to
purchase a partial Unit, in which case the Purchaser shall receive a certificate
representing the appropriate number of shares of Common Stock included in such
partial Unit and a partial A Warrant and partial B Warrant for the appropriate
number of corresponding Warrant Shares.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Purchasers that the
statements made in this Section 3, except as qualified in the disclosure
schedules referenced herein and attached hereto (the “Schedules”), are true and
correct on the date hereof and shall be true and correct as of each Subsequent
Closing Date, except as qualified by any updated Schedules delivered at the
Subsequent Closing in accordance with Section 5.1.1 hereof, all of which
qualifications in the Schedules attached hereto and updated Schedules delivered
at the Subsequent Closing shall be deemed to be representations and warranties
as if made hereunder.  The Schedules shall be arranged to correspond to the
numbered paragraphs contained in this Section 3, and the disclosure in any
paragraph of the Schedules shall qualify other subsections in Section 3 only to
the extent that it is readily apparent from a reading of the disclosure that
such disclosure is applicable to such other subsections.  For purposes of this
Section 3, “knowledge” shall mean the personal knowledge of any of the Company’s
officers or directors or what they would have known upon having made reasonable
inquiry.
 
3.1.           Organization, Good Standing and Qualification.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
corporate and general laws of the State of Nevada.  Each of the other Relmada
Entities is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation.  Each Relmada
Entity has all requisite corporate power and authority to own and operate its
properties and assets.  Neither the Company nor any Relmada Entity is in
violation nor default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  Each of the Company and the Relmada Entities is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction set forth on Schedule 3.1, except where the failure
to be so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the Relmada
Entities, taken as a whole, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
3.2.           Subsidiaries.  Schedule 3.2 contains a true and complete list of
each of the Relmada Entities and their respective jurisdictions of
organization.  Except as set forth on Schedule 3.2, no Relmada Entity owns or
controls any ownership interest or profits interest in any other corporation,
limited liability company, limited partnership or other entity.  The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Relmada Entity free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Relmada Entity are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. Except as set forth on Schedule 3.2, no
Relmada Entity is a participant in any joint venture, partnership or similar
arrangement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
3.3.           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
3.4.           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Relmada Entities’
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
any Relmada Entities, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Relmada Entities debt or otherwise) or other understanding to which the
Company or any Relmada Entities is a party or by which any property or asset of
the Company or any Relmada Entities is bound or affected, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Relmada Entities is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Relmada Entities is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.
 
3.5.           Filings, Consents and Approvals.  Except as set forth on Schedule
3.5, the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filing of the Registration Statement
in accordance with the 2014 Investor Rights Agreement, a copy of which is
attached hereto as Exhibit D and (ii) the filing of Form D with the Securities
and Exchange Commission (the “Commission”) and such filings as are required to
be made under applicable state securities laws (collectively, the “Required
Approvals”).
 
 
-6-

--------------------------------------------------------------------------------

 
 
3.6.           Issuance of the Securities.  The Units, the shares of Common
Stock and the Warrants are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents.  The Warrant Shares, when issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Warrant Shares  on the date hereof.
 
3.7.           Capitalization.  The capitalization of the Company is as set
forth on Schedule 3.7, which Schedule 3.7 shall also include the number of
shares of Common Stock and Preferred Stock owned beneficially, and of record, by
Affiliates of the Company as of the date hereof. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities, and
except as set forth on Schedule 3.7, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or common stock equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.8.           Shell Company Status; SEC Filings; Financial Statements.  The
Company was an issuer subject to Rule 144(i) under the Securities Act prior to
May 20, 2014. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials and any amendments filed through the date hereof, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  To our knowledge, for
SEC Reports filed prior to May 20, 2014, the date on which the transactions
contemplated by the share exchange agreement between the Company and Relmada
Therapeutics, Inc. were consummated (the “Reverse Merger”), and as of their
respective dates, for SEC Reports filed after May 20, 2014, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein.  To our knowledge, any SEC Report filed on or prior to May 20, 2014and
as of the date hereof, for SEC Reports filed after May 20, 2014, the financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. The
audited financial statements and related footnotes of the Company for the twelve
months ended December 31, 2013 and 2012 are included in the Memorandum as
Appendix A1 and unaudited financial statements and related footnotes of the
Company for the three months ended March 31, 2014 and 2013 are included in the
Memorandum as Appendix A2 (the “Financial Statements”).  The financial
statements of the Company included in the Memorandum have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and the Relmada Entities as of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject to normal,
immaterial, year-end audit adjustments. For purposes of this Section 3.1,
December 31, 2013 is referred to as the “Balance Sheet Date”.
 
3.9.           Absence of Liabilities.  Material Changes; Undisclosed Events,
Liabilities or Developments.  Since the Balance Sheet Date: (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. Except for the issuance of the
Securities contemplated by this Agreement or as set forth on Schedule 3.9, no
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to the Company
or its Subsidiaries or their respective businesses, properties, operations,
assets or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made.
 
 
-8-

--------------------------------------------------------------------------------

 
 
3.10.         Agreements; Action.
 
3.10.1.     Disclosure.  Schedule 3.10.1 sets forth a complete and accurate list
of all the following Contracts to which the Company and any Relmada Entity or
any of their respective properties or assets are a party or otherwise bound
(each a “Material Contract”):
 
(a)           Contracts not made in the ordinary course of business;
 
(b)           each Contract pursuant to which (x) any Relmada Entity is granted
rights to, or ownership in, any Intellectual Property by any other Person
(excluding “shrink wrap” licenses for generally available, commercial,
off-the-shelf Software that has not been modified), (y) any Relmada Entity
purchases radioactive isotopes, components, raw materials, equipment,
instruments, and other supplies and machinery that are material to the Relmada
Entities’ businesses, or supplies any other Person with any radioactive
isotopes, components, raw materials, equipment, instruments, and other supplies
and machinery, or (z) any Relmada Entity grants another person rights to, or
ownership in, any Intellectual Property;
 
(c)           Contracts relating to any feasibility, preclinical, clinical or
other study, test or trial conducted by or on behalf of, or sponsored by, any
Relmada Entity or in which any Relmada Entity or any of its drug compounds or
pharmaceutical products  (collectively, the “Products”) is participating;
 
(d)           Contracts relating to the manufacture or production of any of the
Products;
 
(e)           Contracts among one or more stockholders of any Relmada Entity
which by their respective terms require performance after the date hereof;
 
(f)           Contracts or commitments involving future expenditures, actual or
potential, in excess of $50,000 after the date hereof;
 
(g)          Contracts or commitments for the performance of services for any
Relmada Entity by a third party which has a term of one (1) year or more;
 
(h)          Contracts or commitments to perform services which obligates any
Relmada Entity to perform services which has a term of one (1) year or more;
 
(i)           Contracts or commitments relating to commission arrangements with
any other Person;
 
(j)           Contracts (A) to employ, engage or terminate officers or other
personnel and other Contracts with present or former officers, directors and
other personnel of any Relmada Entity which by their respective terms require
performance after the date hereof, or (B) that will result in the payment by any
Relmada Entity of, or the creation of any Liability on the part of any Relmada
Entity to pay, any severance, termination, “golden parachute,” or other similar
payments to any present or former officers, directors or other personnel
following termination of employment or engagement or otherwise;
 
(k)           indemnification agreements;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(l)           any lease under which any Relmada Entity is either lessor or
lessee of personal property requiring annual lease payments (including rent and
any other charges) in excess of $50,000, and any lease under which any Relmada
Entity is either lessor or lessee of any real property, including any Real
Property Lease;
 
(m)           promissory notes, loans, agreements, indentures, evidences of
indebtedness, letters of credit, guarantees, or other instruments relating to an
obligation to pay money, whether any Relmada Entity shall be the borrower,
lender or guarantor thereunder (excluding credit provided by any Relmada Entity
in the ordinary course of business to purchasers of its products or services and
obligations to pay vendors in the ordinary course of business and consistent
with past practice);
 
(n)           Contracts containing covenants limiting the freedom of any Relmada
Entity to engage in any activity anywhere in the world;
 
(o)           Contracts between any Relmada Entity and any United States
federal, state or local government or any foreign government, or any
Governmental or Regulatory Authority, or any agency or department thereof, or
with any educational institution or part thereof;
 
(p)           any Contract or commitment for any charitable or political
contribution by any Relmada Entity;
 
(q)           any power of attorney granted by any Relmada Entity in favor of
any Person;
 
(r)           Contracts pertaining to any joint ventures, partnerships or
similar arrangements;
 
(s)           any Contract or other arrangement with an Affiliate; and
 
(t)           any Contract not otherwise required to be listed pursuant to
Subsections (a) – (s) above and with respect to which the consequences of a
default, non-renewal or termination could reasonably be expected to have a
Material Adverse Effect in the absence of a replacement Contract or arrangement
therefor.
 
3.10.2.     The Company has provided or made available true and complete copies
of all of the Material Contracts to the Purchasers.  Each of the Material
Contracts is (a) in full force and effect, (b) a valid and binding obligation
of, and is enforceable in accordance with its terms against the applicable
Relmada Entity that is party thereto and, to the knowledge of the Company, each
of the other parties thereto, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or other law affecting the enforcement of
creditors’ rights generally or by general equitable principles, (c) except for
those Material Contracts disclosed pursuant to Section 3.10.1(a) and identified
as such, was made in the ordinary course of business, and (d) contains no
provision or covenant prohibiting or limiting the ability of any Relmada Entity
to operate its business in the manner in which it is currently operated.
 
 
-10-

--------------------------------------------------------------------------------

 
 
3.10.3.     To the best of the Company’s knowledge, each Relmada Entity has in
all material respects performed the obligations required to be performed by it
to date under each Material Contract to which it is a party and is not in
default or breach thereof, and no event or condition has occurred, whether with
or without the passage of time or the giving of notice, or both, that would
constitute such a breach or default.  No Relmada Entity or any other party to
any Material Contract has provided any notice to the other party or to any
Relmada Entity, as applicable, of its intent to terminate, withdraw its
participation in, or not renew any such Material Contract.  No Relmada Entity
has, and to the knowledge of the Company, no other party to any Material
Contract has, threatened to terminate, withdraw from participation in, or not
renew any such Material Contract.  To the knowledge of the Company, no other
party to any Material Contract is in breach or default under any provision
thereof, and no event or condition has occurred, whether with or without the
passage of time or the giving of notice, or both, that would constitute such a
breach or default.
 
3.10.4.     Except as set forth on Schedule 3.10.4, no Consent of any party to
any Material Contract is required in connection with the transactions
contemplated by this Agreement and the other Transaction Documents.
 
3.10.5.     The execution, delivery and performance of this Agreement and the
other Transaction Documents do not and will not   (a) result in or give to any
Person any right of termination, non-renewal, cancellation, withdrawal,
acceleration or modification in or with respect to any Material Contract, (b)
result in or give to any Person any additional rights or entitlement to
increased, additional, accelerated or guaranteed payments under any such
Material Contract or (c) result in the creation or imposition of any Liability
or any Encumbrances upon the Relmada Intellectual Property or any Relmada
Entity‘s assets under the terms of any such Material Contract.
 
3.10.6.     Except as set forth on Schedule 3.10.6, no Relmada Entity or any
representative thereof has engaged in the past twelve (12) months in any
discussions regarding, and is not a party to or otherwise bound by any Contract
in respect of, (a) any purchase, lease, license or other acquisition of any
other Person, whether by equity purchase, merger, consolidation, reorganization
or otherwise, or all or substantially all of the assets of any other Person, or
the entering into by any Relmada Entity of any share exchange with any other
Person, (b) Acquisition Transaction (as such term is defined in the Company’s
Certificate of Incorporation, as amended (the “Certificate”) with respect to any
of the Relmada Entities, or (c) Liquidation (as such term is defined in the
Certificate) with respect to any of the Relmada Entities.
 
3.11.        Changes.  Except as set forth on Schedule 3.11, since the Statement
Date, there has not been:
 
3.11.1.     any effect, event, condition or circumstance (including, without
limitation, the initiation of any litigation or other legal, regulatory or
investigative proceeding) against the Company that individually or in the
aggregate, with or without the passage of time, the giving of notice, or both,
has had or could reasonably be expected to have a Material Adverse Effect;
 
 
-11-

--------------------------------------------------------------------------------

 
 
3.11.2.     any resignation or termination of any director, officer, employee or
consultant of any Relmada Entity, and no Relmada Entity has received
notification of any impending resignation from any such Person;
 
3.11.3.     any material change in the contingent obligations of any Relmada
Entity by way of guaranty, endorsement, indemnity, warranty or otherwise;
 
3.11.4.     any material damage, destruction or loss adversely affecting the
assets, properties, business, financial condition or prospects of any Relmada
Entity, whether or not covered by insurance;
 
3.11.5.     any waiver by any Relmada Entity of a valuable right or of any debt;
 
3.11.6.     any change in any compensation arrangement or agreement with any
employee, consultant, officer, director or stockholder of any Relmada Entity
that would increase the cost of any such agreement or arrangement to any Relmada
Entity by more than $10,000 in each instance;
 
3.11.7.     any labor organization activity of the employees of any Relmada
Entity;
 
3.11.8.     any declaration or payment of any dividend or other distribution of
the assets of any Relmada Entity;
 
3.11.9.     any change in the accounting methods or practices followed by any
Relmada Entity;
 
3.11.10.   any development, event, change, condition or circumstance that
constitutes, whether with or without the passage of time or the giving of notice
or both, a default under any Relmada Entity’s outstanding debt obligations; or
 
3.11.11.   any Contract or commitment made by any Relmada Entity to do any of
the foregoing.
 
3.12.        Title to Properties and Assets; Liens, etc.  Except as set forth on
Schedule 3.12, the Company and each Relmada Entity has good and marketable title
to the properties and assets it owns, and the Company and each Relmada Entity
has a valid license in all properties and assets licensed by it, including the
properties and assets reflected as owned in the most recent balance sheet
included in the Financial Statements, and has a valid leasehold interest in its
leasehold estates, in each case subject to no Encumbrance, other than those
resulting from Taxes which have not yet become delinquent or those of the
lessors of leased property or assets.  All facilities, machinery, equipment,
fixtures, vehicles and other properties owned, leased or used by each of the
Relmada Entities are in good operating condition and repair, ordinary wear and
tear excepted and are fit and usable for the purposes for which they are being
used.  Each Relmada Entity is in compliance with all terms of each lease to
which it is a party or is otherwise bound.
 
 
-12-

--------------------------------------------------------------------------------

 
 
3.13.        Intellectual Property.
 
3.13.1.     All registrations and applications for registration of all Owned
Intellectual Property and all Licensed Intellectual Property (collectively, the
“Relmada Intellectual Property”) and applications in process for the Owned
Intellectual Property and the Licensed Intellectual Property are identified, by
the Company and each Relmada Entity, on Schedule 3.13.1, identifying with
respect to each such item of Relmada Intellectual Property, (a) the owner(s)
thereof, (b) the jurisdiction(s) of registration, (c) the applicable
registration or serial number, if any, (d) the date of expiration, if any, and
(e) in the case of Licensed Intellectual Property, whether the applicable
Company and/or Relmada Entity’s rights with respect thereto are
exclusive.  Except as set forth on Schedule 3.13.1 and identified as such,
neither the Company nor any Relmada Entity has licensed any Intellectual
Property to or from any Person.  All of the registrations and applications for
registration of the Relmada Intellectual Property are valid, subsisting and in
full force and effect, and all actions and payments necessary for the
maintenance and continuation of such Relmada Intellectual Property have been
taken or paid on a timely basis.  Each Relmada Entity owns or possesses
sufficient legal rights to use all of the Relmada Intellectual Property and the
exclusive right to use all Owned Intellectual Property and all Licensed
Intellectual Property which is identified in Schedule 3.13.1 as being
exclusively licensed to any Relmada Entity.
 
3.13.2.     To the knowledge of the Company, the business as currently conducted
and as proposed to be conducted by the Relmada Entities has not and will not
constitute any infringement of the Intellectual Property rights of any other
Person.  To the knowledge of the Company, the development of Product candidates
and the use, manufacture or sale of the Relmada Entities’ Products based on the
Relmada Intellectual Property does not, and will not, infringe the Intellectual
Property rights of any third Person.  To the knowledge of the Company, no
employee or agents of the Relmada Entities has misappropriated the Intellectual
Property rights of any Person.
 
3.13.3.     Except as set forth on Schedule 3.13.3, there are no outstanding
options or other rights to acquire any Relmada Intellectual Property.  To the
knowledge of the Company, each licensor of the Licensed Intellectual Property is
the sole and exclusive owner of such Licensed Intellectual Property and has the
sole and exclusive right and authority to grant licenses to such Licensed
Intellectual Property.
 
3.13.4.     Except as set forth on Schedule 3.13.4, no Relmada Entity has
received any communications alleging or suggesting that it has violated or, by
conducting its business as currently conducted or proposed to be conducted,
would infringe or misappropriate any of the Intellectual Property rights of any
other Person.
 
3.13.5.     It is not necessary to the business of any Relmada Entity, as
currently conducted or as proposed to be conducted, to utilize any inventions,
trade secrets or proprietary information of any of its employees, agents,
developers, consultants or contractors made prior to their employment by or
service to such Relmada Entity, except for inventions, trade secrets or
proprietary information that have been assigned or licensed to any Relmada
Entity.
 
 
-13-

--------------------------------------------------------------------------------

 
 
3.13.6.     Since the date of the Company’s incorporation, there has not been
any sale, assignment or transfer of any Relmada Intellectual Property or other
intangible assets of any Relmada Entity.
 
3.13.7.     No Relmada Intellectual Property is subject to any interference,
reissue, reexamination, opposition or cancellation proceeding or any other Legal
Proceeding or subject to or otherwise bound by any outstanding Order or Contract
(other than in the case of any Licensed Intellectual Property, the Contract
pursuant to which the Company licenses the rights to such Licensed Intellectual
Property) that restricts in any manner the use, transfer or licensing thereof by
any Relmada Entity or may affect the validity, use or enforceability of such
Relmada Intellectual Property.  No Relmada Entity has any knowledge of any fact
or circumstance that would render any portion of the Relmada Intellectual
Property invalid or unenforceable.
 
3.13.8.     Each current and former officer, employee, agent, developer,
consultant and contractor who (a) has had or has access to any Relmada
Intellectual Property has executed a confidentiality and nondisclosure agreement
that protects the confidentiality of the trade secrets of the Relmada
Intellectual Property; and (b) contributed to or participated in the creation
and/or development of the Relmada Intellectual Property either: (i) is a party
to a “work made for hire” agreement under which one or more Relmada Entities is
deemed to be the original owner/author of all right, title and interest in the
Intellectual Property created or developed by such Person; or (ii) has executed
an assignment or an agreement to assign in favor of one or more Relmada Entities
of all such Person’s right, title and interest in the Intellectual Property.
 
3.13.9.     The execution and delivery of this Agreement and the other
Transaction Documents and consummation of the transactions contemplated hereby
and thereby will not result in the breach of, or create on behalf of any third
party the right to terminate or modify, any license, sublicense, agreement or
permission: (a) relating to or affecting any Relmada Intellectual Property; or
(b) pursuant to which any Relmada Entity is granted a license or otherwise
authorized to use any third party Intellectual Property.
 
3.13.10.   Except as set forth on Schedule 3.13.10, to the knowledge of the
Company, no Person is infringing, violating, misappropriating or making
unauthorized use of any of the Relmada Intellectual Property.  The Relmada
Entities have enforced and taken such commercially reasonable steps as are
necessary to protect and preserve all rights in the Relmada Intellectual
Property against the infringement, violation, misappropriation and unauthorized
use thereof by any Person.  Each Relmada Entity has the right to: (a) bring
actions for past, present and future infringement, dilution, misappropriation or
unauthorized use of any Relmada Intellectual Property owned or licensed by such
Relmada Entity, injury to goodwill associated with the use of any such Relmada
Intellectual Property, unfair competition or trade practices violations of and
other violation of such Relmada Intellectual Property; and (b) with respect to
the Relmada Intellectual Property owned exclusively by any one or more Relmada
Entities, receive all proceeds from the foregoing set forth in subsection (a)
hereof, including, without limitation, licenses, royalties income, payments,
claims, damages and proceeds of suit.
 
3.14.        Compliance with Other Instruments.  Except as set forth on Schedule
3.14, no Relmada Entity is (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
 
-14-

--------------------------------------------------------------------------------

 
 
3.15.        Litigation.  Except as set forth on Schedule 3.15, there is no
Legal Proceeding pending or, to the knowledge of the Company, threatened against
the Company or any Relmada Entity or any investigation of the Company or any
Relmada Entity, nor is the Company aware of any fact that would make any of the
foregoing reasonably likely to arise.  No Relmada Entity is a party or subject
to the provisions of any Order.  Except as set forth on Schedule 3.15, there is
no Legal Proceeding by the Company or any Relmada Entity currently pending or
that the Company or any Relmada Entity intends to initiate.  Neither the Company
nor Relmada Entity, nor any director or officer thereof, is or has been the
subject of any Order involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.
 
3.16.        Tax Returns and Payments.
 
3.16.1.     Except as set forth on Schedule 3.16, the Company and each Relmada
Entity has timely filed all Tax Returns required to be filed by it, and each
Relmada Entity has timely paid all Taxes owed (whether or not shown on any Tax
Return).  All such Tax Returns were complete and correct, and such Tax Returns
correctly reflected the facts regarding the income, business, assets,
operations, activities, status and other matters of such Relmada Entity and any
other information required to be shown thereon.  The Company and each Relmada
Entity has withheld and paid all Taxes required to have been withheld and paid
in connection with amounts paid or owing to any Employee, creditor, independent
contractor, shareholder, member or other third party.  The Company and each
Relmada Entity has established adequate reserves for all Taxes accrued but not
yet payable.  The Company nor any Relmada Entity has been audited by nor have
issues been raised or adjustments made or proposed by any tax authority in
connection with any such Taxes or Tax Returns.  No deficiency assessment with
respect to or proposed adjustment of any Company and/or Relmada Entity’s Taxes
is pending or, to the knowledge of the Company, threatened.  There is no tax
lien (other than for current Taxes not yet due and payable), imposed by any
taxing authority, outstanding against the assets, properties or the business of
any Relmada Entity.
 
3.16.2.     the Company nor any Relmada Entity has agreed to make any adjustment
under Section 481(a) of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any corresponding provision of state, local or foreign tax law) by
reason of a change in accounting method or otherwise, and no Relmada Entity will
be required to make any such adjustment as a result of the transactions
contemplated by this Agreement. Neither the Company nor any Relmada Entity has
been or is a party to any tax sharing or similar agreement.  No Relmada Entity
is or has ever been, a party to any joint venture, partnership, limited
liability company, or other arrangement or Contract which could be treated as a
partnership for federal income tax purposes.  No Relmada Entity is or has ever
been, a “United States real property holding corporation” as that term is
defined in Section 897 of the Code.
 
 
-15-

--------------------------------------------------------------------------------

 
 
3.17.        Employees.
 
3.17.1.     All of the employees of the Company and each Relmada Entity (the
“Employees”) are identified, by the Company and/or Relmada Entity, on Schedule
3.17.1.  Except as set forth on Schedule 3.17.1, (a) neither the Company nor any
Relmada Entity has, or has ever had any, collective bargaining agreements with
any of its employees; (b) there is no labor union organizing activity pending
or, to the knowledge of the Company, threatened with respect to the Company or
any Relmada Entity; (c) no Employee has or is subject to any agreement or
Contract to which the Company or any Relmada Entity is a party (including,
without limitation, licenses, covenants or commitments of any nature) regarding
his or her employment or engagement; (d) to the best of the Company’s knowledge,
no Employee is subject to Order, that would interfere with his or her duties to
the Company or any Relmada Entities or that would conflict with the Company or
any Relmada Entities’ businesses as currently conducted and as proposed to be
conducted; (e) no Employee is in violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such Person to be employed by, or to contract with, the Company
or any Relmada Entity; (f) to the best of the Company’s knowledge, the continued
employment by the Company or any Relmada Entity of its present Employees, and
the performance of their respective duties to such Relmada Entity, will not
result in any violation of any term of any employment contract, proprietary
information agreement or any other agreement relating to the right of any such
individual to be employed by, or to contract with, the Company or any Relmada
Entity, and neither the Company nor any Relmada Entity has received any written
notice alleging that such violation has occurred; (g) no Employee or consultant
has been granted the right to continued employment by or service to the Company
or any Relmada Entity or to any compensation following termination of employment
with or service to the Company or any Relmada Entity; and (h) neither the
Company nor any Relmada Entity has any present intention to terminate the
employment or engagement or service of any officer or any significant Employee
or consultant.
 
3.17.2.     Except as set forth on Schedule 3.17.2, there are no outstanding or,
to the knowledge of the Company, threatened claims against the Company or any
Relmada Entity or any Affiliate (whether under federal or state law, under any
employment agreement, or otherwise) asserted by any present or former Employee
or consultant of the Company or any Relmada Entity.  Neither the Company nor any
Relmada Entity is in violation of any law or Requirement of Law concerning
immigration or the employment of persons other than U.S. citizens.
 
 
-16-

--------------------------------------------------------------------------------

 
 
3.18.        Pension and Other Employee Benefit Plans.
 
3.18.1.     There are set forth or identified in Schedule 3.18.1 all of the
plans, funds, policies, programs and arrangements sponsored or maintained by the
Company or any Relmada Entity on behalf of any Employee or former employee of
the Company or any Relmada Entity (or any dependent or beneficiary of any such
Employee or former employee) with respect to (a) deferred compensation or
retirement benefits; (b) severance or separation from service benefits (other
than those required by law); (c) incentive, performance, stock, share
appreciation or bonus awards; (d) health care benefits; (e) disability income or
wage continuation benefits; (f) supplemental unemployment benefits; (g) life
insurance, death or survivor’s benefits; (h) accrued sick pay or vacation pay;
or (i) any other material benefit offered under any arrangement constituting an
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and not excepted by
Section 4 of ERISA (the foregoing being collectively called “Employee Benefit
Plans”).  Schedule 3.18.1 sets forth all such Employee Benefit Plans subject to
the provisions of Section 412 of the Code as well as any “multi-employer plans”
within the meaning of Section 3(37) of ERISA or Section 4001(a)(3) of
ERISA.  Except as set forth on Schedule 3.18.1, the transactions contemplated by
this Agreement will not result in any payment or series of payments by the
Purchasers the Company or any Relmada Entity of an “excess parachute payment”
within the meaning of Section 280G of the Code or any other severance, bonus or
other payment on account of such transactions.  Except as set forth on Schedule
3.18.1, none of the Employee Benefit Plans is under investigation or audit by
either the United States Department of Labor, the Internal Revenue Service or
any other Governmental or Regulatory Authority.
 
3.18.2.     Except as set forth on Schedule 3.18.2, (a) each Relmada Entity has
complied with its obligations under all applicable Requirements of Law
including, without limitation, of ERISA and the Code with respect to such
Employee Benefit Plans and all other arrangements that provide compensation or
benefits to any Employee and the terms thereof, whether or not such person is
directly employed by any Relmada Entity and (b) there are no pending or, to the
knowledge of the Company, threatened actions or claims for benefits by any
Employee, other than routine claims for benefits in the ordinary course of
business.  No Employee Benefit Plan provides any benefits to any former
employees.
 
3.18.3.     All Employee Benefit Plans that are intended to meet the
requirements of Section 401(a) of the Code have been determined by the Internal
Revenue Service to meet such requirements and have at all times operated in
compliance with such requirements.
 
3.18.4.     All employment Taxes, premiums for employee benefits provided
through insurance, contributions to Employee Benefit Plans, and all other
compensation and benefits to which Employees are entitled, have been timely paid
or provided as applicable, and there is no liability for any such payments,
contributions or premiums.
 
3.19.        Registration Rights.  Except as required pursuant to the Investor
Rights Agreement entered into on May 12, 2014 and May __, 2014, neither the
Company nor any Relmada Entity is under any obligation, or has granted any
rights that have not been terminated, to register any of such Relmada Entity’s
currently outstanding securities or any of its securities that may hereafter be
issued.
 
 
-17-

--------------------------------------------------------------------------------

 
 
3.20.        Real Property.  Neither the Company nor any Relmada Entity has any
interest in any real estate, except that the Relmada Entities lease the
properties described on Schedule 3.20 (the “Leased Real Property”).  The Leased
Real Property is adequate for the operations of the Company’s and each of the
Relmada Entities’ businesses as currently conducted and as contemplated to be
conducted.  True and complete copies of the lease agreements (the “Real Property
Leases”) pertaining to the Leased Real Property have been delivered to the
Purchasers.  Except as set forth in Schedule 3.17, the Company and each Relmada
Entity has paid all amounts due from it, and is not in default under any of the
Real Property Leases and there exists no condition or event, which, with the
passage of time, giving of notice or both, would reasonably be expected to give
rise to a default under or breach of the Real Property Leases.
 
3.21.        Relationships with Collaborators and Suppliers.
 
3.21.1.     Collaborators.  Set forth on Schedule 3.21.1 is a list, by the
Company and/or Relmada Entity, of the material collaborators, research partners
and other material service providers of the Relmada Entities.  For the purposes
of this Section “material collaborators” means scientific research collaborators
who work with any Relmada Entity and whose work is expected to impact the
development of the Relmada Intellectual Property and/or the Products, and
includes, without limitation, any Person to whom any Relmada Entity has licensed
any of the Relmada Intellectual Property (collectively, the
“Collaborators”).  To the best of the Company’s knowledge, the Relmada Entities
maintain good working relationships with all of the Collaborators.  The Company
has delivered or made available to the Purchasers a list of each Relmada
Entity’s Contracts with the Collaborators as set forth on Schedule
3.21.1.  Except as set forth on Schedule 3.21.1, none of such Collaborators has
terminated or indicated an intention or plan or, to the knowledge of the
Company, threatened to terminate its Contract with the applicable Relmada
Entity, or to materially reduce the purchases of products or services from such
Relmada Entity historically made by such Collaborator.
 
3.21.2.     Suppliers.  Set forth on Schedule 3.21.2 is a list of the material
suppliers of the Relmada Entities.  For the purposes of this Section, “material
suppliers” means suppliers who provide an essential and material element
necessary for the research and development of the Relmada Intellectual Property
or required for the Products (collectively, the “Suppliers”).  Except as set
forth on Schedule 3.21.2, none of such Suppliers has terminated or indicated an
intention or plan or, to the knowledge of the Company, threatened to terminate
its Contract with any Relmada Entity, or to materially reduce the supply of
products or services to any Relmada Entity historically provided by such
Supplier.
 
3.22.        Intentionally omitted.
 
3.23.        Permits; Regulatory.
 
3.23.1.     No Regulatory Approval or Consents of, or any designation,
declaration or filing with, any Governmental or Regulatory Authority or any
other Person is required in connection with the valid execution, delivery and
performance of this Agreement and the other Transaction Documents (including,
without limitation, the issuance of the Units), except such Regulatory
Approvals, Consents, designations, declarations or filings that have been duly
and validly obtained or filed, or with respect to any filings that must be made
after the Initial Closing or the Subsequent Closing as will be filed in a timely
manner.  The Company and each Relmada Entity has all franchises, Permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted, including, without limitation, the Food and Drug
Administration (“FDA”) of the U.S. Department of Health and Human Services.
 
 
-18-

--------------------------------------------------------------------------------

 
 
3.23.2.     Schedule 3.23.2 lists each feasibility, preclinical, clinical and
other study, test and trial being conducted by or on behalf of or sponsored by
any Relmada Entity or in which any Relmada Entity or any of its Products is
participating.  The feasibility, preclinical, clinical and other studies, tests
and trials conducted by or on behalf of or sponsored by any Relmada Entity or in
which any Relmada Entity or any of the Relmada Entities’ Products have
participated were and, if still pending, are being conducted in accordance with
standard medical and scientific research procedures, the protocols established
and approved therefor and all applicable Requirements of Law. The Company has no
knowledge of any other studies or tests the results of which are inconsistent
with or otherwise call into question the results of the above referenced studies
and tests.
 
3.23.3.     Except as set forth on Schedule 3.23.3, neither the Company nor any
Relmada Entity and, to the knowledge of the Company, no other Person has
received any notice or other correspondence or communication from the FDA or any
other Governmental or Regulatory Authority or other Person requiring the
termination, suspension or modification of any of the above referenced
feasibility, preclinical or clinical studies, tests or trials or alleging a
violation of any applicable Requirements of Law in connection therewith, or any
Products.
 
3.23.4.     The Relmada Entities have filed or caused to be filed and, to the
knowledge of the Company, each other Person which has conducted or is conducting
any feasibility, preclinical, clinical or other study, test or trial for or on
behalf of the any Relmada Entity or any such study, test or trial that is being
sponsored by any Relmada Entity has filed all required notices and other
reports, including adverse experience reports.
 
3.23.5.     The Relmada Entities, or their designated agents (for and on behalf
of the Relmada Entities), own or have the exclusive right to use all material
regulatory documents.  For the purposes of this Section, “material regulatory
documents” means all study, test and trial data and information and all
correspondence and reports made to Governmental or Regulatory Authorities
relating to or in connection with the Products or any feasibility, preclinical,
clinical or other study, test or trial with respect thereto, which data,
information, correspondence and reports are necessary or required to obtain
approval from such Governmental or Regulatory Authority to conduct any
feasibility, preclinical, clinical or other study, test or trial with respect
to, or to manufacture, market or sell, any of the Products.
 
3.23.6.     No Relmada Entity or, to the knowledge of the Company, any other
Person has received any notice or other correspondence or communication that any
Governmental or Regulatory Authority (including, without limitation, the FDA)
has commenced or, to the knowledge of the Company, threatened to initiate any
action to withdraw or to hinder approval for a Product or to limit the ability
of any Relmada Entity or any other Person to manufacture (or to have
manufactured for it by a third party) any Product or to request the recall of
any Product, or commenced or threatened to initiate any action to enjoin
production of such Product at any facility.
 
 
-19-

--------------------------------------------------------------------------------

 
 
3.23.7.     To the best of the Company’s knowledge, all manufacturing and
production operations conducted by the Relmada Entities (or by third parties on
behalf of the Relmada Entities including, without limitation, any manufacturing
or production being done by any third party in connection with any feasibility,
preclinical, clinical or other study, test or trial for or on behalf of any
Relmada Entity or any such study, test or trial that is being sponsored by any
Relmada Entity or in which any Relmada Entity or any of the Relmada Entities’
Products is participating), if any, relating to the manufacture or production of
the Products are being conducted in compliance with all applicable Requirements
of Law including to the extent mandated by relevant regulatory agencies, without
limitation, current Good Manufacturing Practices or similar foreign
requirements.
 
3.23.8.     No Relmada Entity or, to the knowledge of the Company, any other
Person has received (a) any reports of inspection observations, (b) any
establishment inspection reports or (c) any warning letters or any other
documents from the FDA or any other Governmental or Regulatory Authority
relating to the Products and/or arising out of the conduct of any Relmada Entity
or any Person which has conducted or is conducting any feasibility, preclinical,
clinical or other study, test or trial for or on behalf of any Relmada Entity or
any such study, test or trial that is being sponsored by any Relmada Entity or
in which any Relmada Entity’s Products is participating that assert a material
violation or material non-compliance with any applicable Requirements of Law
(including, without limitation, those of the FDA).
 
3.23.9.     In addition:
 
(a)           no Relmada Entity has made, or to the knowledge of the Company,
any other Person that manufactures, tests or distributes any Product has made,
with respect to any Product, an untrue statement of a material fact or
fraudulent statement to the FDA or any other Governmental or Regulatory
Authority or failed to disclose a material fact required to be disclosed to the
FDA or any other Governmental or Regulatory Authority;
 
(b)           to the knowledge of the Company, no officer, employee or agent of
any Relmada Entity has made and, no officer, employee or agent of any other
Person that manufactures, tests or distributes any Product has made, with
respect to any Product, an untrue statement of a material fact or fraudulent
statement to the FDA or any other Governmental or Regulatory Authority or failed
to disclose a material fact required to be disclosed to the FDA or any other
Governmental or Regulatory Authority;
 
(c)           no Relmada Entity has been convicted of any crime;
 
(d)           to the knowledge of the Company, no officer, employee or agent of
any Relmada Entity has been convicted of any felony;
 
(e)           no Relmada Entity or, to the knowledge of the Company, any other
Person that manufactures, tests or distributes any Product has engaged in any
conduct for which debarment is mandated by 21 U.S.C. §335a(a) or any similar
Requirement of Law or authorized by 21 U.S.C. §335a(b) or any similar
Requirement of Law;
 
 
-20-

--------------------------------------------------------------------------------

 
 
(f)           to the knowledge of the Company, no officer, employee or agent of
any Relmada Entity, and no officer, employee or agent of any other Person that
manufactures, tests or distributes any Product has engaged in any conduct for
which debarment is mandated by 21 U.S.C. §335a(a) or any similar Requirement of
Law or authorized by 21 U.S.C. §335a(b) or any similar Requirement of Law; and
 
(g)           where and when applicable, each Relmada Entity and, to the
knowledge of the Company, any other Persons that manufacture, test or distribute
any Product are and have been in substantial compliance with the Medicare
Anti-kickback Statute, 42 U.S.C. §1320a-7b(b) and implementing regulations
codified at 42 C.F.R. §1001 and with all similar Requirements of Law.
 
3.23.10.   Except as set forth on Schedule 3.23.10, no Relmada Entity or, to the
knowledge of the Company, any other Person that manufactures, tests or
distributes any Product, received any notice, correspondence or any other
communication that the FDA or any other Governmental or Regulatory Authority has
commenced, or threatened to initiate, any action to place a clinical hold on a
clinical investigation of any Product, withdraw its approval that clinical
investigations of any Product proceed or request the recall of any Product, or
commenced, or overtly threatened to initiate, any adverse regulatory action
against any Relmada Entity, the Person who manufactures, test or distributes the
Product, or any of their respective agents, licensees or contract research
organizations.
 
3.24.        Environmental and Safety Laws.  Neither the Company nor any Relmada
Entity has caused or allowed, or contracted with any party for, the generation,
use, transportation, treatment, storage or disposal of any Hazardous Substances
in connection with the operation of its business or otherwise, except in
compliance with all applicable Environmental Laws.  To the best of the Company’s
knowledge, each Relmada Entity and the operation of its business are in
compliance with all applicable Environmental Laws.  To the best of the Company’s
knowledge, all of the Leased Real Property and all other real property which any
one or more Relmada Entities occupy (the “Premises”) is in compliance with all
applicable Environmental Laws and Orders or directives of any Governmental or
Regulatory Authority having jurisdiction under such Environmental Laws,
including, without limitation, any Environmental Laws or Orders or directives
with respect to any cleanup or remediation of any release or threat of release
of Hazardous Substances.  Each Relmada Entity and the operation of its business
is and has been in compliance with all applicable Environmental Laws.  To the
knowledge of the Company, there have occurred no and there are no events,
conditions, circumstances, activities, practices, incidents, or actions that may
give rise to any common law or statutory liability, or otherwise form the basis
of any Legal Proceeding, any Order, any remedial or responsive action, or any
investigation or study involving or relating to any Relmada Entity, based upon
or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling, or the emission, discharge, release or
threatened release into the environment, of any pollutants, contaminants,
chemicals, or industrial, toxic or Hazardous Substance.  To the knowledge of the
Company, (a) there is no asbestos contained in or forming a part of any
building, structure or improvement comprising a part of any of the Leased Real
Property, (b) there are no polychlorinated byphenyls (PCBs) present, in use or
stored on any of the Leased Real Property, and (c) no radon gas or the presence
of radioactive decay products of radon are present on, or underground at any of
the Leased Real Property at levels beyond the minimum safe levels for such gas
or products prescribed by applicable Environmental Laws.  Each Relmada Entity
has obtained and is maintaining in full force and effect all necessary Permits,
licenses and approvals required by all Environmental Laws applicable to the
Premises and the business operations conducted thereon, and is in compliance
with all such Permits, licenses and approvals.  No Relmada Entity has caused or
allowed a release, or a threat of release, of any Hazardous Substance onto, at
or near the Premises, and, to the knowledge of the Company, neither the Premises
nor any property at or near the Premises has ever been subject to a release, or
a threat of release, of any Hazardous Substance.
 
 
-21-

--------------------------------------------------------------------------------

 
 
3.25.        Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit
 
3.26.        Offering Valid.  Assuming the accuracy of the representations and
warranties of the Purchasers contained in the subscription agreements entered
into by each Purchaser in connection with this Agreement, the offer, sale and
issuance of the Common Stock and the Warrants will be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and will be exempt from registration and qualification) under
applicable state securities laws.
 
3.27.        Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, is, as of each Closing
Date, true and correct and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
3.28.        Minute Books.  A copy of the minute books of the Relmada Entities
was made available to the Purchasers for inspection, which contains minutes of
all meetings of directors and stockholders and all actions by written consent
without a meeting by the directors and stockholders since May 24, 2004, and
accurately reflect all actions taken by the directors (and any committee of the
directors) and stockholders with respect to all transactions referred to in such
minutes.
 
 
-22-

--------------------------------------------------------------------------------

 
 
3.29.        Insurance.  Schedule 3.29 sets forth, by Relmada Entity, a list of
all policies or binders of fire, casualty, liability, product liability,
worker’s compensation, vehicular or other insurance held by the Relmada Entities
concerning its assets and/or its businesses (specifying for each such insurance
policy the insurer, the policy number or covering note number with respect to
binders, and each pending claim thereunder of more than $5,000).  Such policies
and binders are valid and in full force and effect.  No Relmada Entity is in
default with respect to any provision contained in any such policy or binder or
has failed to give any notice or present any claim of which it has notice under
any such policy or binder in a timely fashion.  No Relmada Entity has received
or given a notice of cancellation or non-renewal with respect to any such policy
or binder.  None of the applications for such policies or binders contain any
material inaccuracy, and all premiums for such policies and binders have been
paid when due.  No Relmada Entity has knowledge of any state of facts or the
occurrence of any event that could reasonably be expected to form the basis for
any claim against it not fully covered by the policies referred to on Schedule
3.29.  No Relmada Entity has received written notice from any of their
respective insurance carriers that any insurance premiums will be materially
increased after the applicable Closing Date or that any insurance coverage
listed on Schedule 3.29 will not be available after such Closing Date on
substantially the same terms as now in effect.
 
3.30.        Investment Company Act.  Neither the Company nor any Relmada Entity
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
 
3.31.        Foreign Payments; Undisclosed Contract Terms.
 
3.31.1.     To the knowledge of the Company, no Relmada Entity has made any
offer, payment, promise to pay or authorization for the payment of money or an
offer, gift, promise to give, or authorization for the giving of anything of
value to any Person in violation of the Foreign Corrupt Practices Act of 1977,
as amended and the rules and regulations promulgated thereunder.
 
3.31.2.     To the knowledge of the Company, there are no understandings,
arrangements, agreements, provisions, conditions or terms relating to, and there
have been no payments made to any Person in connection with any agreement,
Contract, commitment, lease or other contractual undertaking of any Relmada
Entity which are not expressly set forth in such contractual undertaking.
 
3.32.        No Broker.  Other than commissions (including fees, expenses and
warrants) payable to the Placement Agent as set forth in the Memorandum, the
Company nor Relmada Entity has employed any broker or finder, or incurred any
liability for any brokerage or finders fees in connection with the sale of the
Units, or the Common Stock and Warrants underlying the Units pursuant to this
Agreement or the other Transaction Documents.
 
3.33.        Compliance with Laws.  The Company nor Relmada Entity is in
violation of, or in default under, any Requirement of Law applicable to such
Relmada Entity, or any Order issued or pending against such Relmada Entity or by
which such Relmada Entity or any of such Relmada Entities’ properties are bound,
except for such violations or defaults that have not had, and could not
reasonably be expected to have, a Material Adverse Effect.
 
 
-23-

--------------------------------------------------------------------------------

 
 
3.34.        No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 4, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
3.35.        Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
3.36.        No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
3.37.        Foreign Corrupt Practices.  Neither the Company nor any Relmada
Entity, nor to the knowledge of the Company or any Relmada Entity, any agent or
other person acting on behalf of the Company or any Subsidiary, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting
on its behalf of which the Company is aware) which is  in violation of law or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
 
3.38.        Stock Option Plans. Except as set forth on Schedule 3.37, each
stock option granted by the Company under the Company’s stock option plan was
granted (i) in accordance with the terms of the Company’s stock option plan and
(ii) with an exercise price at least equal to the fair market value of the
Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated.  The Company has not knowingly granted, and
there is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results or prospects.
 
 
-24-

--------------------------------------------------------------------------------

 
 
3.39.        Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).
 
3.40.        U.S. Real Property Holding Corporation.  The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.
 
3.41.        Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.
 
3.42.        Bad Actor Disqualification
 
(a)       No Disqualification Events. With respect to Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act ("Regulation
D Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Placement Agent and the Subscriber a copy of any disclosures
provided thereunder.
 
(b)       Other Covered Persons. The Company is not aware of any person that (i)
has been or will be paid (directly or indirectly) remuneration for solicitation
of purchasers in connection with the sale of the Securities and (ii) who is
subject to a Disqualification Event.
 
(c)       Notice of Disqualification Events. The Company will notify the
Placement Agent in writing of (i) any Disqualification Event relating to any
Issuer Covered Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Issuer Covered Person, prior to
any Closing of this Offering.
 
 
-25-

--------------------------------------------------------------------------------

 
 
3.43.        Transactions with Affiliates and Employees.  Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
 
3.44.        Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.  Except as disclosed in the
Company’s SEC Reports, the Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Company’s SEC Reports, the Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
3.45.        Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
 
-26-

--------------------------------------------------------------------------------

 
 
3.46.        Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Company, or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
3.47.        DTC Status. The Company’s transfer agent (the “Transfer Agent”) is
a partial member participant of the Depository Trust Company Automated
Securities Transfer Program.  The Company's Common Stock is currently eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program.
 
4.            REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.
 
4.1.          Each of the Purchasers hereby severally, and not jointly,
represents and warrants to the Company that each such Purchaser’s
representations in the subscription agreement entered into in connection with
this Agreement are true and correct as of the Closing.
 
5.            CONDITIONS TO THE CLOSING.
 
5.1.          Conditions to Purchasers’ Obligations at the Closings.  The
obligations of the Purchasers to consummate the transactions contemplated herein
to be consummated at the Initial Closing and of the Subsequent Closing, as the
case may be, are subject to the satisfaction, on or prior to the date of such
Closing, of the conditions set forth below and applicable thereto, which
satisfaction shall be determined, or may be waived in writing, by the Purchasers
or Subsequent Closing Purchasers, as the case may be, who are entitled to
purchase at least a majority of the Common Stock to be purchased at such
Closing:
 
5.1.1.           Representations and Warranties; Performance of
Obligations.  Each of the representations and warranties of the Company
contained herein shall be true and correct on and as of the Initial Closing
Date.  As of the Initial Closing, the Company shall have performed and complied
with the covenants and provisions of this Agreement required to be performed or
complied with by it at or prior to the Initial Closing Date.  As to the
Subsequent Closings, each of the representations and warranties of the Company
contained herein shall be true and correct on and as of the Subsequent Closing
Date, as qualified by any updated set of Schedules delivered at least five (5)
days in advance of the Subsequent Closing to the Subsequent Closing Purchasers
participating in the Subsequent Closing.  As to the Subsequent Closings, the
Company shall have performed and complied with the covenants and provisions of
this Agreement and the other Transaction Documents required to be performed or
complied with by it at or prior to the Subsequent Closing Date.  At each
Closing, the Purchasers participating in such Closing shall have received
certificates of the Company dated as of the date of such Closing, signed by the
president or chief executive officer of the Company, certifying as to the
fulfillment of the conditions set forth in this Section 5.1 and the truth and
accuracy of the representations and warranties of the Company contained herein
(as qualified by the most recently delivered Schedules) as of the Initial
Closing Date and, as to each Subsequent Closing, the Subsequent Closing Date.
 
 
-27-

--------------------------------------------------------------------------------

 
 
5.1.2.           Issuance in Compliance with Laws.  The sale and issuance of the
Units shall be legally permitted by all laws and regulations to which any of the
Purchasers and the Company are subject.
 
5.1.3.           Filings, Consents, Permits, and Waivers.  The Company and the
Purchasers shall have made all filings and obtained any and all Consents,
Permits, waivers and Regulatory Approvals necessary for consummation of the
transactions contemplated by the Agreement and the other Transaction Documents,
except for such filings as are not due to be made until after the applicable
Closing.
 
5.1.4.           Reservation of Warrant Shares.  The Warrant Shares shall have
been duly authorized and reserved for issuance by the Board of Directors.
 
5.1.5.           2014 Unit Investor Rights Agreement.  Concurrently with the
issuance of the Units occurring at the Initial Closing, the 2014 Unit Investor
Rights Agreement, substantially in the form attached hereto as Exhibit G (the
“Investor Rights Agreement”), shall have been executed and delivered by the
Company and each Purchaser.
 
5.1.6.           Lock-Up Agreements.  The officers and directors of the Company,
and each stockholder of the Company owning 7.5% or more (giving effect to the
conversion or exercise of all convertible securities held by each such
stockholder) of the issued and outstanding Common Stock as of the date of such
Closing (but not including any Purchaser of Units), and any other controlling
persons, and the Placement Agent, shall have executed a form of lock-up
agreement reasonably satisfactory to the Placement Agent and the Company whereby
each such person agrees not sell or otherwise transfer any shares of the
Company  owned by such person until (i) the date that is the earlier of twelve
(12) months from May 20, 2014 (the closing date of the Reverse Merger); or (ii)
six (6) months following the effective date of the Registration Statement (as
defined in the Investor Rights Agreement).  Further, the Chief Executive Officer
of the Company agrees not to sell or otherwise transfer any shares of Common
Stock until three months after the Company up-lists its common stock to a U.S.
national senior stock exchange, such as, but not limited to, NASDAQ or NYSE MKT.
 
5.1.7.           Legal Opinion.  At each Closing, the Placement Agent and the
Purchasers or the Subsequent Closing Purchasers, as the case may be, shall have
received a legal opinion addressed to each of them, dated as of such Closing
Date, substantially in the form attached hereto as Exhibit C from Hiscock &
Barclay, LLP.
 
 
-28-

--------------------------------------------------------------------------------

 
 
5.1.8.           Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated at the Closings and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to the Purchasers or the Subsequent Closing
Purchasers, as the case may be, and their counsel, and the Purchasers or the
Subsequent Closing Purchasers, as the case may be, and their counsel shall have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request.
 
5.1.9.           Proceedings and Litigation.  No action, suit or proceeding
shall have been commenced by any Person against any party hereto seeking to
restrain or delay the purchase and sale of the Units or the other transactions
contemplated by this Agreement or any of the other Transaction Documents.
 
5.1.10.         No Material Adverse Effect.  As to the Subsequent Closing, since
the Initial Closing Date, there shall not have occurred any effect, event,
condition or circumstance (including, without limitation, the initiation of any
litigation or other legal, regulatory or investigative proceeding) that
individually or in the aggregate, with or without the passage of time, the
giving of notice, or both, that has had, or could reasonably be expected to
have, a Material Adverse Effect or which could adversely affect the Company’s
ability to perform its respective obligations under this Agreement or any of the
other Transaction Documents.
 
5.1.11.         Updated Disclosures.  As to the Subsequent Closing, the Company
must have delivered to the Purchasers an updated set of Schedules in accordance
with Section 5.1.1 and such updated Schedules do not reveal any information or
the occurrence, since the Initial Closing Date, of any effect, event, condition
or circumstance, which individually, or in the aggregate, has had or could
reasonably be expected to have, a Material Adverse Effect and do not include any
state of facts that occur as a result of the breach by the Company of any of its
obligations under this Agreement or any of the other Transaction Documents.
 
5.1.12.         Payment of Purchase Price.  As to the Initial Closing, each
Purchaser shall have delivered to the Company the total purchase price to be
paid for such Purchaser’s Initial Units, in the amount set forth opposite such
Purchaser’s name on Exhibit A, As to each Subsequent Closing, each Subsequent
Closing Purchaser shall have delivered to the Company the total purchase price
to be paid for such Subsequent Closing Purchaser’s Subsequent Units.
 
5.1.13.         Delivery of Documents at the Initial Closing.  The Company shall
have executed and delivered the following documents, on or prior to the Initial
Closing Date:
 
   (a)           Certificates.  A certificate from an officer of the Company
certifying that certificates representing the Common Stock to be purchased and
sold on the Initial Closing Date will be delivered to the holders within five
business days of the applicable closing;
 
   (b)           Warrants:  Executed Warrants, in substantially the form of
Exhibits B-1 and B-2, for the Warrants to be issued on the Initial Closing Date;
 
 
-29-

--------------------------------------------------------------------------------

 
 
   (c)            Legal Opinion.  The legal opinion required by Section 5.1.7
hereof; and
 
   (d)           Secretary’s Certificate.  A certificate of the Secretary of the
Company (i) attaching and certifying as to the Certificate, (ii) attaching and
certifying as to the Bylaws of the Company in effect at the Initial Closing,
(iii) attaching and certifying as to copies of resolutions by the Board of
Directors of the Company authorizing and approving this Agreement and the other
Transaction Documents and the transactions contemplated hereby (collectively,
the “Minutes”); and (iv) certifying as to the incumbency of the officers of the
Company executing this Agreement and the other Transaction Documents.
 
5.1.14.         Delivery of Documents at the Subsequent Closing.  At the
Subsequent Closing, the Company shall deliver, or shall cause to be delivered to
the Subsequent Closing Purchasers the following documents, to be held in escrow
pending the completion of the Subsequent Closing:
 
    (a)           Certificates.  Certificates representing the Common Stock to
be purchased and sold on the Subsequent Closing Date bearing the legends
required to be placed on such certificates pursuant to the Transaction
Documents;
 
    (b)          Warrants:  Executed Warrants, in substantially the form of
Exhibits B-1 and B-2, for the Warrants to be issued on the Subsequent Closing
Date;
 
    (c)           Compliance Certificate.  The certificate required by
Section 5.1.15(e) hereof certifying that all representations and warranties made
by the Company as of the Subsequent Closing Date are true, complete and correct
as of the Subsequent Closing Date, as qualified by the updated Schedules
delivered pursuant to Section 5.1.1 and that all covenants in this Agreement and
the other Transaction Documents required to be performed by the Company prior to
the Subsequent Closing Date have been so performed;
 
    (d)           Legal Opinion.  The legal opinion required by Section 5.1.7
hereof; and.
 
    (e)           Secretary’s Certificate.  A Certificate of the Secretary of
the Company (i) certifying that the resolutions by the Board of Directors of the
Company authorizing and approving this Agreement and the other Transaction
Documents delivered at the Initial Closing have not been modified in any way or
rescinded and are otherwise in effect as of the Subsequent Closing, (ii)
certifying as to the incumbency of the officers of the Company executing any
documents contemplated by this Agreement to be executed and delivered by the
Company at the Subsequent Closing, and (iii) attaching and certifying as to (x)
the Certificate as in effect at the Subsequent Closing, and (y) the Bylaws of
the Company in effect at the Subsequent Closing.
 
 
-30-

--------------------------------------------------------------------------------

 
 
5.2.          Conditions to Obligations of the Company at the Closings.  The
obligation of the Company to consummate the transactions contemplated herein to
be consummated at the Initial Closing or the Subsequent Closing, as the case may
be, is subject to the satisfaction, on or prior to the date of such Closing of
the conditions set forth below and applicable thereto, any of which may be
waived in writing by the Company:
 
5.2.1.           Representations and Warranties; Performance of
Obligations.  Each of the representations and warranties of the Purchasers
contained herein shall be true and correct on and as of the Initial Closing
Date.  As of the Initial Closing Date, the Purchasers shall have performed and
complied with the covenants and provisions of this Agreement required to be
performed or complied with by them at or prior to the Initial Closing Date.  As
to the Subsequent Closing, each of the representations and warranties of the
Purchaser(s) contained herein shall be true and correct on and as of the
Subsequent Closing Date.  As to the Subsequent Closing, the Subsequent Closing
Purchaser(s) shall have performed and complied with the covenants and provisions
of this Agreement required to be performed and complied with by them at or prior
to the Subsequent Closing Date.
 
5.2.2.           Proceedings and Litigation.  No action, suit or proceeding
shall have been commenced by any Governmental Authority against any party hereto
seeking to restrain or delay the purchase and sale of the Common Stock or the
other transactions contemplated by this Agreement.
 
5.2.3.           Qualifications.  All Permits, if any, that are required in
connection with the lawful issuance and sale of the Units pursuant to this
Agreement shall be obtained and effective as of the Initial Closing or
Subsequent Closing, as applicable.
 
6.           COVENANTS OF THE PARTIES.
 
6.1.          Commercially Reasonable Efforts.  Upon the terms and subject to
the conditions set forth in this Agreement, the parties to this Agreement shall
use their respective good faith commercially reasonable efforts to take, or
cause to be taken, without any party being obligated to incur any material
internal costs or make any payment or payments to any third party or parties
which, individually or in the aggregate, are material and are not otherwise
legally required to be made, all actions, and to do or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable for such party to consummate and make effective, in the most
expeditious manner practicable, each Closing and the other transactions
contemplated hereunder.
 
6.2.          Post-Closing Filings.  In connection with each Closing, the
Company and the Purchasers, if applicable, agree to file all required forms or
filings under applicable securities laws.
 
7.           INDEMNIFICATION AND EXPENSES.
 
7.1.          The Company Indemnification.  The Company shall indemnify and hold
harmless each Purchaser and any of such Purchaser’s Affiliates and any Person
which controls, is controlled by, or under common control with (within the
meaning of the Securities Act) such Purchaser or any such Affiliate, and each of
their respective directors and officers, and the successors and assigns and
executors and estates of any of the foregoing (each, an “Indemnified Party”, and
collectively, the “Indemnified Parties”) from and against all Indemnified Losses
imposed upon, incurred by, or asserted against any of the Indemnified Parties
resulting from, relating to or arising out of:
 
7.1.1.           any representation or warranty made in this Agreement or any of
the other Transaction Documents or in any certificate or other instrument
delivered by or on behalf of the Company not being true and correct in any
material respect when made;
 
 
-31-

--------------------------------------------------------------------------------

 
 
7.1.2.           any breach or non-fulfillment of any covenant or agreement to
be performed by the Company under this Agreement or the other Transaction
Documents;
 
7.1.3.           any third party action or claim against any Indemnified Party
arising out of any misrepresentation or breach described in Section 7.1.1 or
Section 7.1.2; or
 
7.1.4.           any third party action or claim relating in any way to the
Indemnified Party’s status as a security holder of the Company, as a Person
which controls, is controlled by or under common control with (within the
meaning of the Securities Act) any such Indemnified Party or as a director or
officer of any of the foregoing (including, without limitation, any and all
Indemnifiable Losses arising under the Securities Act, the Securities Exchange
Act of 1934, as amended, or similar securities law, or any other Requirements of
Law or otherwise, which relate directly or indirectly to the registration,
purchase, sale or ownership of any securities of the Company or to any fiduciary
obligation owed with respect thereto), including, without limitation, in
connection with any action or claim relating to any action taken or omitted to
be taken or alleged to have been taken or omitted to have been taken by such
Indemnified Party as a security holder; provided that the Company shall not be
obligated to indemnify or hold harmless any Indemnified Party under this Section
7.1.4 against any Indemnified Losses resulting from or arising out of any such
action or claim if it has been adjudicated by a final and non-appealable
determination of a court or other trier of fact of competent jurisdiction that
such Indemnified Losses were the result of (a) a breach of such Indemnified
Party’s fiduciary duty, (b) any action or omission made by the Indemnified Party
in bad faith, (c) such Indemnified Party’s willful misconduct, or (d) any
criminal action on the part of such Indemnified Party.
 
7.2.           Attorneys’ Fees and Expenses.  If any action at law or in equity
(including arbitration) is necessary to enforce or interpret the terms of this
Agreement or the 2014 Investor Rights Agreement (Exhibit D), the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled as determined by such court, equity or arbitration proceeding.
 
8.             MISCELLANEOUS.
 
8.1.           Governing Law; Submission to Jurisdiction; Waiver of Trial by
Jury.  This Agreement shall be governed in all respects by the laws of the State
of New York without regard to the conflict of laws principles of the State of
New York or any other jurisdiction.  No suit, action or proceeding with respect
to this Agreement or any of the Transaction Documents may be brought in any
court or before any similar authority other than in a court of competent
jurisdiction in the State of New York and the parties hereby submit to the
exclusive jurisdiction of such courts for the purpose of such suit, proceeding
or judgment.  Each of the parties hereto hereby irrevocably waives any right
which it may have had to bring such an action in any other court, domestic or
foreign, or before any similar domestic or foreign authority and agrees not to
claim or plead the same.  Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding in
relation to this Agreement or any of the Transaction Documents and for any
counterclaim therein.
 
 
-32-

--------------------------------------------------------------------------------

 
 
8.2.           Survival of Representations and Warranties.  The representations
and warranties made by the Company and the Purchasers herein at each Closing
shall survive such Closing for a period of twelve (12) months.  All statements
contained in any certificate or other instrument delivered by or on behalf of
any party to this Agreement, pursuant to or in connection with the transactions
contemplated by this Agreement or any of the other Transaction Documents shall
be deemed to be representations and warranties made by such party as of the date
of such certificate or other instrument.
 
8.3.           Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party.  Notwithstanding the foregoing (a) any
Purchaser may assign or transfer, in whole or, from time to time, in part, the
right to purchase all or any portion of the Units to one or more of its
Affiliates (subject to Affiliate qualification as an Accredited Investor) (b)
subject to the terms and conditions of the Stockholders Agreement, from and
after the Initial Closing Date, any Purchaser or other holder of Common Stock
may assign, pledge or otherwise transfer, in whole or from time to time in part,
its rights hereunder to any Person who acquires any interest in any Common Stock
and (c) any Purchaser may assign or transfer any of its rights or obligations
under this Agreement, in whole or from time to time in part, to the Company or
any other Purchaser or any Affiliate of any other Purchaser.  As a condition of
any transfer pursuant to this Section 8.3, the transferee must agree in writing
for the benefit of all parties to this Agreement (which writing shall be in form
and substance reasonably acceptable to all parties to this Agreement) to be
bound by the terms and conditions of this Agreement and all other Transaction
Documents with respect to any Common Stock being transferred hereunder.
 
8.4.           Entire Agreement.  This Agreement, the Exhibits and Schedules
hereto, the other Transaction Documents and each of the Exhibits delivered
pursuant thereto constitute the full and entire understanding and agreement
between the parties hereto with regard to the subject matter hereof and thereof
and no party hereto shall be liable or bound to any other party hereto in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.
 
8.5.           Severability.  If any provision of the Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.
 
8.6.           Amendment and Waiver.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Company and the Purchasers (and, to the extent of any assignment
under Section 8.3 hereof, their respective permitted assigns and any permitted
assigns thereof) holding a majority of the voting power of the then outstanding
Common Stock and Warrant Shares purchased under this Agreement held by such
holders, with each outstanding share of Common Stock having one vote and each
outstanding Warrant Share having one vote.
 
 
-33-

--------------------------------------------------------------------------------

 
 
8.7.           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach, default or noncompliance
by another party under this Agreement, the other Transaction Documents or the
Certificate, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  Any waiver or approval of any kind or character on any
Purchaser’s part of any breach, default or noncompliance under this Agreement,
the other Transaction Documents or under the Certificate or any waiver on such
party’s part of any provisions or conditions of the Agreement, the other
Transaction Documents, or the Certificate must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, the other Transaction Documents, the
Certificate, or otherwise afforded to any party, shall be cumulative and not
alternative.
 
8.8.           Notices.  All notices, requests, demands and other communications
given or made in accordance with the provisions of this Agreement shall be
addressed (i) if to a Purchaser, at such Purchaser’s address, fax number or
email address, as furnished to the Company on the signature page below or as
otherwise furnished to the Company by the Purchaser in writing, or (ii) if to
the Company, to the attention of the President at such address, fax number or
email address furnished to the Purchasers on the signature page below or as
otherwise furnished by the Company in writing, and shall be made or sent by a
personal delivery or overnight courier, by registered, certified or first class
mail, postage prepaid, or by facsimile or electronic mail with confirmation of
receipt, and shall be deemed to be given on the date of delivery when made by
personal delivery or overnight courier, 48 hours after being deposited in the
U.S. mail, or upon confirmation of receipt when sent by facsimile or electronic
mail.  Any party may, by written notice to the other, alter its address, number
or respondent, and such notice shall be considered to have been given three (3)
days after the overnight delivery, airmailing, faxing or sending via e-mail
thereof.
 
8.9.           Expenses.  The Company shall pay all costs and expenses that it
incurs with respect to the preparation, negotiation, execution, delivery and
performance of this Agreement, including, without limitation, any costs and
expenses of its counsel.  The Company shall pay the reasonable fees and expenses
of independent counsel for the Placement Agent with respect to the negotiation
and execution of this Agreement and the other Transaction Documents.
 
8.10.         Titles and Subtitles.  The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
8.11.         Counterparts; Execution by Facsimile Signature.  This Agreement
may be executed in any number of counterparts (including execution by
facsimile), each of which shall be an original, but all of which together shall
constitute one instrument.  This Agreement may be executed by facsimile
signature(s) which shall be binding on the party delivering same, to be followed
by delivery of originally executed signature pages.
 
8.12.         Acknowledgment.  Any investigation or other examination that may
have been made at any time by or on behalf of a party to whom representations
and warranties are made in this Agreement or in any other Transaction Documents
shall not limit, diminish, supersede, act as a waiver of, or in any other way
affect the representations, warranties and indemnities contained in this
Agreement and the other Transaction Documents, and the respective parties may
rely on the representations, warranties and indemnities made to them in this
Agreement and the other Transaction Documents irrespective of and
notwithstanding any information obtained by them in the course of any
investigation, examination or otherwise, whether before or after any Closing.
 
 
-34-

--------------------------------------------------------------------------------

 
 
8.13.         Publicity.  Except as otherwise required by law or applicable
stock exchange rules, no announcement or other disclosure, public or otherwise,
concerning the transactions contemplated by this Agreement shall be made, either
directly or indirectly, by any party hereto which mentions another party (or
parties) hereto without the prior written consent of such other party (or
parties), which consent shall not be unreasonably withheld, delayed or
conditioned.
 
8.14.         No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to confer on any person other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
Liabilities under or by reason of this Agreement.
 
8.15.         Pronouns.  All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.
 
9.             DEFINITIONS.
 
As used in this Agreement, the following terms shall have the meanings herein
specified:
 
9.1.           “Relmada Entities” shall mean the Company and its direct and
indirect Subsidiaries, collectively.
 
9.2.           “Relmada Entity” shall mean any Person which comprises part of
the Relmada Entities.
 
9.3.           “Relmada Intellectual Property” shall have the meaning set forth
in Section 3.13.1.
 
9.4.           “Affiliate” shall mean, with respect to any Person specified: (i)
any Person that directly or indirectly through one or more intermediaries
controls, is controlled by or under common control with the Person specified;
(ii) any director, officer, or Relmada Entities of the Person specified; and
(iii) the spouse, parents, children, siblings, mothers-in-law, fathers-in law,
sons-in-law, daughters-in-law, brothers-in-law, and sisters-in-law of the Person
specified, whether arising by blood, marriage or adoption, and any Person who
resides in the specified Person’s home.  For purposes of this definition and
without limitation to the previous sentence, (x) “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
of a Person means the power, direct or indirect, to direct or cause the
direction of management and policies of such Person, whether through ownership
of voting securities, by contract or otherwise, and (y) any Person beneficially
owning, directly or indirectly, more than ten percent (10%) or more of any class
of voting securities or similar interests of another Person shall be deemed to
be an Affiliate of that Person.
 
 
-35-

--------------------------------------------------------------------------------

 
 
9.5.           “Agreement” shall have the meaning set forth in the preamble to
this Agreement.
 
9.6.           “Budget” shall have the meaning set forth in Section 3.22.
 
9.7.           “Certificate” shall have the meaning set forth in Section 1.1.
 
9.8.           “Closing” shall mean the Initial Closing or the Subsequent
Closing, as applicable.
 
9.9.           “Code” shall have the meaning set forth in Section 3.14.2.
 
9.10.           “Collaborators” shall have the meaning set forth in Section
3.21.1.
 
9.11.           “Closing Date” shall mean the Initial Closing Date or the
Subsequent Closing Date, as applicable.
 
9.12.           “Common Stock” shall have the meaning set forth in the
Background section of this Agreement.
 
9.13.           “Company” shall have the meaning set forth in the preamble to
this Agreement.
 
9.14.            “Consents” shall mean any consents, waivers, approvals,
authorizations, or certifications from any Person or under any Contract,
Organizational Document or Requirement of Law, as applicable.
 
9.15.           “Contracts” shall mean any indentures, indebtedness, contracts,
leases, agreements, instruments, licenses, undertakings and other commitments,
whether written or oral.
 
9.16.           “Warrant Shares” shall have the meaning set forth in Section
1.1.
 
9.17.           “Copyrights” shall mean all copyrights, copyrightable works,
mask works and databases, including, without limitation, any computer software
(object code and source code), Internet web-sites and the content thereof, and
any other works of authorship, whether statutory or common law, registered or
unregistered, and registrations for and pending applications to register the
same including all reissues, extensions and renewals thereto, and all moral
rights thereto under the laws of any jurisdiction.
 
9.18.           “Employees” shall have the meaning set forth in 3.17.1.
 
9.19.           “Employee Benefit Plans” shall have the meaning set forth in
Section 3.18.1.
 
 
-36-

--------------------------------------------------------------------------------

 
 
9.20.           “Encumbrances” shall mean any security interests, liens,
encumbrances, pledges, mortgages, conditional or installment sales Contracts,
title retention Contracts, transferability restrictions and other claims or
burdens of any nature whatsoever.
 
9.21.           “Environmental Laws” shall mean any Federal, state or local law
or ordinance or Requirement of Law or regulation pertaining to the protection of
human health or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Sections 9601, et seq., the Emergency Planning and Community Right-to-Know Act,
42 U.S.C. Sections 11001, et seq., and the Resource Conservation and Recovery
Act, 42 U.S.C. Sections 6901, et seq.
 
9.22.           “ERISA” shall have the meaning set forth in Section 3.18.1.
 
9.23.           “FDA” shall have the meaning set forth in Section 3.20.1.
 
9.24.           “Final Closing” shall mean the last Closing under this
Agreement.
 
9.25.           “Financial Statements” shall have the meaning set forth in
Section 3.8.
 
9.26.           “Governmental or Regulatory Authority” shall mean any court,
tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the government of the United States or of any foreign
country, any state or any political subdivision of any such government (whether
state, provincial, county, city, municipal or otherwise).
 
9.27.           “Hazardous Substances” shall mean oil and petroleum products,
asbestos, polychlorinated biphenyls, urea formaldehyde and any other materials
classified as hazardous or toxic under any Environmental Laws.
 
9.28.           “Indemnified Losses” shall mean all losses, Liabilities,
obligations, claims, demands, damages, penalties, settlements, causes of action,
costs and expenses arising out of any third party claim or action against an
Indemnified Party, including, without limitation, the actual costs paid in
connection with an Indemnified Party’s investigation and evaluation of any claim
or right asserted against such Indemnified Party and all reasonable attorneys’,
experts’ and accountants’ fees, expenses and disbursements and court costs
including, without limitation, those incurred in connection with the Indemnified
Party’s enforcement of the indemnification provisions of Section 7 of this
Agreement.
 
9.29.           “Indemnified Party” shall have the meaning set forth in Section
7.1.
 
9.30.            “Initial Closing” shall have the meaning set forth in Section
2.1.
 
9.31.           “Initial Closing Date” shall have the meaning set forth in
Section 2.1.
 
9.32.           “Initial Units” shall have the meaning set forth in Section 2.1.
 
9.33.           “Intellectual Property” shall mean all Copyrights, Patents,
Trademarks, technology, trade secrets, know-how, inventions, methods, techniques
and other intellectual property.
 
 
-37-

--------------------------------------------------------------------------------

 
 
9.34.           "Investor Rights Agreement” shall have the meaning set forth in
Section 5.1.5.
 
9.35.           “Leased Real Property” shall have the meaning set forth in
Section 3.20.
 
9.36.           “Legal Proceeding” shall mean any action, suit, arbitration,
claim or investigation by or before any Governmental or Regulatory Authority,
any arbitration or alternative dispute resolution panel, or any other legal,
administrative or other proceeding.
 
9.37.           “Liabilities” shall mean all obligations and liabilities
including, without limitation, direct or indirect indebtedness, guaranties,
endorsements, claims, losses, damages, deficiencies, costs, expenses, or
responsibilities, in any of the foregoing cases, whether fixed or unfixed, known
or unknown, asserted or unasserted, choate or inchoate, liquidated or
unliquidated, or secured or unsecured.
 
9.38.           “Licensed Intellectual Property” shall mean all Copyrights,
Patents, Trademarks, technology rights and licenses, trade secrets, know-how,
inventions, methods, techniques and other intellectual property any one or more
Relmada Entities have or has the right to use in connection with its business or
their respective businesses, as applicable, pursuant to license, sublicense,
agreement or permission.
 
9.39.           “Material Adverse Effect” shall have the meaning set forth in
Section 3.9.
 
9.40.           “Material Contract” shall have the meaning set forth in Section
3.10.1.
 
9.41.           “Order” shall mean any judgment, order, writ, decree,
stipulation, injunction or other determination whatsoever of any Governmental or
Regulatory Authority, arbitrator or any other Person whose finding, ruling or
holding is legally binding or is enforceable as a matter of right (in any case,
whether preliminary or final and whether voluntarily imposed or consented to).
 
9.42.            “Owned Intellectual Property” shall mean all Copyrights,
Patents, Trademarks, technology, trade secrets, know-how, inventions, methods,
techniques and other intellectual property owned by the Company or any of its
Subsidiaries.
 
9.43.           “Patents” shall mean patents and patent applications (including,
without limitation, provisional applications, utility applications and design
applications), including, without limitation, reissues, patents of addition,
continuations, continuations-in-part, substitutions, additions, divisionals,
renewals, registrations, confirmations, re-examinations, certificates of
inventorship, extensions and the like, any foreign or international equivalent
of any of the foregoing, and any domestic or foreign patents or patent
applications claiming priority to any of the above.
 
9.44.           “Permits” shall mean all licenses, permits, certificates of
authority, authorizations, approvals, registrations, franchises, rights, Orders,
qualifications and similar rights or approvals granted or issued by any
Governmental or Regulatory Authority relating to the Business.
 
 
-38-

--------------------------------------------------------------------------------

 
 
9.45.           “Per Unit Purchase Price” shall have the meaning set forth in
Section 1.2.
 
9.46.           “Person” shall mean any individual, corporation, partnership,
firm, joint venture, association, limited liability company, limited liability
partnership, joint-stock company, trust, unincorporated organization or
Governmental or Regulatory Authority.
 
9.47.           “Placement Agent” shall mean Laidlaw & Company (UK) Ltd.
 
9.48.            “Premises” shall have the meaning set forth in Section 3.24.
 
9.49.           “Products” shall have the meaning set forth in Section
3.10.1(c).
 
9.50.            “Purchasers” and “Purchaser” shall have the meaning set forth
in the preamble to this Agreement.
 
9.51.           “Real Property Leases” shall have the meaning set forth in
Section 3.20.
 
9.52.            “Regulatory Approvals” shall mean all Consents from all
Governmental or Regulatory Authorities.
 
9.53.           “Requirement of Law” shall mean any provision of law, statute,
treaty, rule, regulation, ordinance or pronouncement having the effect of law,
and any Order.
 
9.54.           “Schedules” shall have the meaning set forth in the preamble to
Section 3.
 
9.55.           “Securities Act” shall have the meaning set forth in Section
3.26.
 
9.56.            “Statement Date” shall have the meaning set forth in Section
3.8.
 
9.57.           “Subsequent Closing” shall mean the funding which occurs on the
Subsequent Closing Date.
 
9.58.           “Subsequent Closing Date” shall mean the date that the Company
selects by not less than 10 days’ prior written notice to the Subsequent Closing
Purchasers or such other date as the Company and the Subsequent Closing
Purchasers who are entitled to purchase at least a majority of the Subsequent
Common Stock to be purchased at the Subsequent Closing may mutually agree in
writing.
 
9.59.           “Subsequent Closing Purchaser” shall have the meaning set forth
in Section 1.3.
 
9.60.           “Subsequent Units” shall have the meaning set forth in
Section 2.2.
 
9.61.           “Subsidiaries” and “Relmada Entities” shall mean, with respect
to any Person (including the Company), any corporation, partnership, association
or other business entity of which more than 50% of the issued and outstanding
stock or equivalent thereof having ordinary voting power is owned or controlled
by such Person, by one or more Subsidiaries or by such Person and one or more
Subsidiaries of such Person.
 
 
-39-

--------------------------------------------------------------------------------

 
 
9.62.           “Suppliers” shall have the meaning set forth in Section 3.21.2.
 
9.63.           “Tax Returns” shall mean any declaration, return, report,
estimate, information return, schedule, statements or other document filed or
required to be filed in connection with the calculation, assessment or
collection of any Taxes or, when none is required to be filed with a taxing
authority, the statement or other document issued by, a taxing authority.
 
9.64.           “Taxes” shall mean (i) any tax, charge, fee, levy or other
assessment including, without limitation, any net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, payroll,
employment, social security, unemployment, excise, estimated, stamp, occupancy,
occupation, property or other similar taxes, including any interest or penalties
thereon, and additions to tax or additional amounts imposed by any federal,
state, local or foreign Governmental or Regulatory Authority, domestic or
foreign or (ii) any Liability for the payment of any taxes, interest, penalty,
addition to tax or like additional amount resulting from the application of
Treasury Regulation §1.1502-6 or comparable Requirement of Law.
 
9.65.            “Trademarks” shall mean trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, uniform resource locators (URLs), domain names, trade dress, any other
names and locators associated with the Internet, other source of business
identifiers, whether registered or unregistered and whether or not currently in
use, and registrations, applications to register and all of the goodwill of the
business related to the foregoing.
 
9.66.           “Transaction Documents” shall mean this Agreement, the
Subscription Agreement, the 2014 Investor Rights Agreement, the Series A
Warrant, the Series B Warrant, the 2012 Investor Rights Agreement, the Share
Exchange Agreement, the Company’s Powerpoint Presentation, dated May 1, 2014 and
all other documents, certificates and instruments executed and delivered at any
Closing.
 
9.67.           “Units” shall have the meaning set forth in the recitals to this
Agreement and further defined in Section 1.1 herein.
 
[SIGNATURES ON FOLLOWING PAGES]
 
 
-40-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Unit Purchase
Agreement as of the date set forth in the first paragraph hereof.
 
COMPANY:CAMP NINE, INC.
 
By:  /s/ Sergio Traversa
Name:  Sergio Traversa
Title:    Chief Executive Officer


Address:   501 Fifth Avenue, 14th Floor
                   New York, NY 10036
 
Tel:  _______________
Fax:  _______________
email:  straversa@Relmada.com
 
PURCHASERS:
 
The Purchasers set forth on Exhibit A to the Agreement have executed a
Subscription Agreement with the Company which provides, among other things, that
by executing the Subscription Agreement each Purchaser is deemed to have
executed the UNIT PURCHASE AGREEMENT in all respects and is bound to purchase
the Units set forth in such Subscription Agreement and Exhibit A to the
Agreement.
 
 
-41-

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES


UNIT PURCHASE AGREEMENT
 
 
-42-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SCHEDULE OF PURCHASERS


Initial Closing


Name of Purchaser
Initial Units
Common Stock
A Warrant Common Stock
B Warrant Common Stock
Total Purchase
Price Amount
         
$
         
TOTAL: $

 
Subsequent Closing
 
Name of Subsequent Closing Purchaser
Subsequent Units
Common Stock
A Warrant Common Stock
B Warrant Common Stock
Total Purchase          Price Amount
         
TOTAL: $

 
 
-43-

--------------------------------------------------------------------------------

 


EXHIBIT B-1


FORM OF A WARRANT
 
 
-44-

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2


FORM OF B WARRANT
 
 
-45-

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF LEGAL OPINION
 
 
-46-

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF 2014 INVESTOR RIGHTS AGREEMENT
 


-47-

--------------------------------------------------------------------------------